Title: To John Adams from William MacCreery, 4 July 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Nantes 4 July 1778
     
     Last night arrived here from Baltimore the Brigantine Saratoga, Captn. Murray, who has brought 2 Packets from Congress for the Honble. the Commissioners, and as many for Yourself. My Letters are of the 28th. May, at which time it was generaly understood there, that the Enemy were about embarking from Philadelphia with all haste, and that Genl. Washington was advanceing towards the City in order to annoy them as much as possible. About the 25th. He detached the Marquis de la Fayette with 2500 Men to the East side of the Schuylkill to watch the Enemies motions. As soon as they had Notice of it, Genl. Clinton went out to Attack him in the Night with most of his Army, expecting to surprize him—but the Young noble man having discoverd the Enemy when within about a Mile of him, he made a safe retreat over the River to our Army—upon which Genl. Clinton retreated to Town with great precipitation leaving and few Prisoners and wounded behind.
     All the Men of War have left our Bay (Chesapeak) since the 18 or 19th. May. The People have been made excessively happy by the Publication of the Treaty between us and this Power. They have gone so far as to indulge themselves with Dancing in consequence of it.
     I have delivered the above mention’d Packets to Mr. Schweighauser, Continental Agent at this place, to be forwarded to Passi. This Vessel left Chesapeak the 11th. June. I am with the greatest Respect Dear Sir Your very Obt. Servt.
     
      Will M.Creery
     
    